DANAHY, Acting Chief Judge.
The appellant challenges concurrent sentences of twenty years on each of three counts. These sentences were imposed in accordance with a plea bargain under the terms of which the state reduced one charge and nolle prossed another. The appellant does not suggest that his plea was anything other than voluntarily and knowingly made. We affirm on the authority of White v. State, 531 So.2d 711 (Fla.1988). We write only to point out that the appellant did not select guidelines sentencing with respect to the attempted sexual battery charge committed in 1980, and so he is entitled to be considered for parole with respect to that sentence.
Affirmed.
FRANK and PATTERSON, JJ., concur.